UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-4146



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


KENYATA DEMORIS ROBINSON, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-00-304)


Submitted:   August 31, 2001                 Decided:   October 15, 2001


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Benjamin H. White, Jr., United States Attorney,
Sandra J. Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenyata Demoris Robinson appeals from his two convictions for

possession with intent to distribute cocaine base “crack” and

sentence of 211 months imprisonment.     Robinson alleges that his

jury instructions were erroneous in light of Apprendi v. New Jer-

sey, 530 U.S. 466 (2000).   For the reasons that follow, we affirm.

     We first note that because Robinson was sentenced within the

statutory maximum, his convictions are unaffected by the Apprendi

opinion.   Apprendi, 530 U.S. at 490; see United States v. Kinter,

235 F.3d 192, 199-200 (4th Cir. 2000) (Apprendi does not apply to

a judge’s exercise of sentencing discretion within a statutory

range so long as a defendant’s sentence is not set beyond the

maximum term specified in the substantive statute), cert. denied,

121 S. Ct. 1393 (2001).   Second, we find that the jury was properly

charged to find drug amounts, in any event.       United States v.

Richardson, 233 F.3d 223, 231 (4th Cir. 2000), petition for cert.

filed (Mar. 19, 2001) (No. 00-9234).        Accordingly, we affirm

Robinson’s convictions and sentence.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                  2